PER CURIAM.
We have for review a decision of a district court of appeal on a question which the court certified to be of great public importance:
AFTER THE DECISION IN METROPOLITAN DADE COUNTY v. HALL, 784 So.2d 1087 (Fla.2001), ARE TRIAL COURT ORDERS THAT ARE ENTERED AND FILED TO RESOLVE MOTIONS THAT HAVE BEEN PROPERLY FILED IN GOOD FAITH UNDER THE RULES OF PROCEDURE AUTOMATICALLY TREATED AS ACTIVITY, OR MUST THE TRIAL COURT CONTINUE TO ASSESS ITS OWN ORDERS TO DETERMINE WHETHER THEY ARE PASSIVE ENTRIES IN THE COURT RECORD?
*1268Moransais v. Jordan, 870 So.2d 177, 179 (Fla. 2d DCA 2004). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
On the authority of our decision in Wilson v. Salamon, 923 So.2d 363 (Fla. 2005), the petition for review is granted, and the decision under review is quashed; and this matter is remanded to the Second District Court of Appeal for reconsideration upon application of this Court’s decision in Wilson.
It is so ordered.
PARIENTE, C.J., and ANSTEAD, LEWIS, QUINCE, CANTERO and BELL, JJ., concur.
WELLS, J., dissents.